DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in reply to communication filed on 06/03/2022.
	Claims 1-20, 24 and 28 have been cancelled. 
	Claims 21, 29-30, 33 and 35 have been amended. 
	Claims 21-23, 25-27 and 29-42 are allowed.

Response to Arguments
Applicant’s “Remarks” filed on 06/03/2022 has been considered by the examiner. 
	Per “Remarks”, claim 24 is canceled and claim 24 features are incorporated in independent claim 21. The examine would like to explain that would change the independent claim 21 status identifier to (Currently amended) form the status identifier recited in the claim set, filled on 06/03/2022, of “Previously Presented”. In addition, the MPEP requires the applicant to underline any amendments in any claim. For independent claim 21, no underlining was made by the applicant.  Accordingly, the examiner issued this corrected notice of allowability with Examiner’s Amendments in order to correct the above stated informalities in the claim sets and allow the claims as indicated below.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
	The claim set of 06/03/2022 has been amended as follows:
List of claims:
1-20. (Canceled)  
21.	(Currently Amended) A method comprising: 
	assigning, by a server computer, a virtual point of sale to a merchant identifier of a merchant and a geolocation of the merchant; 
	associating, by the server computer and to the virtual point of sale, a starting time and an ending time for an active time window that allows access to the virtual point of sale via a display of an icon during the active time window; 
	receiving, by the server computer, a consumer location from a computing device associated with a consumer; 
	when the computing device associated with the consumer accesses the server computer within the active time window, transmitting, by the server computer, the merchant identifier and the geolocation of the virtual point of sale to the computing device associated with the consumer based at least in part on the consumer location wherein the computing device associated with the consumer is configured to display the icon representing the virtual point of sale for the geolocation of the merchant in augmented reality, wherein the icon is superimposed over an image generated by a camera of the computing device during the active time window; 
	receiving, by the server computer, a transaction authorization request from the computing device associated with the consumer, wherein the transaction authorization request is transmitted by the computing device in response to a selection of the icon for initiating a transaction with the merchant, the transaction authorization request comprising the merchant identifier; and 
	authorizing, by the server computer, the transaction in response to the transaction authorization request,
	wherein the computing device associated with the consumer opens a digital wallet on the computing device, in response to the icon being selected by the consumer. 
 
22.	(Previously Presented) The method of claim 21, further comprising; 
	storing, by the server computer, the geolocation of the merchant in a geolocation merchant repository; and 
	determining, by the server computer, that the geolocation of the merchant is not within a specified distance of any other geolocation stored in the geolocation merchant repository.  
23.	(Previously Presented) The method of claim 21, wherein the computing device associated with the consumer is configured to scan a barcode of an item and include the item in the transaction.  

24. (Canceled)  

25.	(Previously Presented) The method of claim 21, further comprising transmitting, by the server computer, a payment notification to a merchant computer.  

26.	(Previously Presented) The method of claim 21, further comprising transmitting, by the server computer, a plurality of geolocations for a plurality of virtual points of sale to the computing device associated with the consumer, wherein the computing device associated with the consumer displays the plurality of geolocations in a map.  

27.	(Previously Presented) The method of claim 21, further comprising: 
	receiving, by the server computer, a transaction amount from the computing device associated with the consumer; and 
	transferring, by the server computer, the transaction amount to a merchant system associated with a merchant computer.  

28. (Canceled) Atty. Dkt. No. 4646.0310000-4- CHARLES et al. Application No. 15/847,265  
29.	(Currently Amended) A system comprising: 
	a server computer; and 
	a non-transitory, tangible computer readable storage medium storing instructions which, when executed by the server computer, cause the server computer to: 
	assign a virtual point of sale to a merchant identifier of a merchant and a geolocation of the merchant; 
	associate, to the virtual point of sale, a starting time and an ending time for an active time window that allows access to the virtual point of sale via a display of an icon during the active time window; 
	receive a consumer location from a computing device associated with a consumer;
	when the computing device associated with the consumer accesses the server computer within the active time window, transmit the merchant identifier and the geolocation of the virtual point of sale to the computing device associated with the consumer based at least in part on the consumer location wherein the computing device associated with the consumer is configured to display the icon representing the virtual point of sale for the geolocation of the merchant in augmented reality, wherein the icon is superimposed over an image generated by a camera of the computing device during the active time window; 
	receive a transaction authorization request from the computing device associated with the consumer, wherein the transaction authorization request is transmitted by the computing device in response to a selection of the icon for initiating a transaction with the merchant, [[and]] the transaction authorization request comprising the merchant identifier; and 
	authorize the transaction in response to the transaction authorization request.  

30.	(Currently Amended) The system of claim 29, wherein the instructions, when executed by the server computer, further cause the server computer to: 
	store the geolocation of the merchant in a geolocation merchant repository; and
	determine that the geolocation of the merchant is not [[with]] within a specified distance of any other geolocation stored in the geolocation merchant repository.  
31.	(Previously Presented) The system of claim 29, wherein the computing device associated with the consumer opens a digital wallet on the computing device, in response to the icon being selected by the consumer.  

32.	(Previously Presented) The system of claim 29, wherein the instructions, when executed by the server computer, further cause the server computer to transmit a payment notification to a merchant computer.  

33.	(Currently Amended) The system of claim 29, wherein the instructions, when executed by the server computer, transmit wherein the computing device associated with the consumer displays the plurality of geolocations in a map. 
 
34.	(Previously Presented) The system of claim 29, wherein the instructions, when executed by the server computer, further cause the server computer to: 
	receive a transaction amount from the computing device associated with the consumer; and 
	transfer the transaction amount to a merchant system associated with a merchant computer.  
35.	(Currently Amended) A non-transitory computer readable medium having instructions stored thereon that, in response to execution by a server computer, cause the server computer to at least:
	assign a virtual point of sale to a merchant identifier of a merchant and a geolocation of the merchant;
	associate, to the virtual point of sale, a starting time and an ending time for an active time window that allows access to the virtual point of sale via a display of an icon during the active time window; 
	receive a consumer location from a computing device associated with a consumer;
	when the computing device associated with the consumer accesses the server computer within the active time window, transmit the merchant identifier and the geolocation of the virtual point of sale to the computing device associated with the consumer based at least in part on the consumer location, wherein the computing device associated with the consumer is configured to display the icon representing the virtual point of sale associated with the merchant and the geolocation of the merchant in augmented reality, wherein the icon is superimposed over an image generated by a camera of the computing device during the active time window; 
	receive a transaction authorization request from the computing device associated with the consumer, wherein the transaction authorization request is transmitted by the computing device in response to a selection of the icon for initiating a transaction with the merchant, and the transaction authorization request comprising the merchant identifier; and 
	authorize the transaction in response to the transaction authorization request.
  
36.	(Previously Presented) The non-transitory computer readable medium of claim 35, wherein the instructions, when executed by the server computer, further cause the server computer to at least: 
	store the geolocation of the merchant in a geolocation merchant repository; and
	determine that the geolocation of the merchant is not within a specified distance of any other geolocation stored in the geolocation merchant repository.  

37.	(Previously Presented) The non-transitory computer readable medium of claim 35, wherein the computing device associated with the consumer opens a digital wallet on the computing device, in response to the icon being selected by the consumer.  

38.	(Previously Presented) The non-transitory computer readable medium of claim 35, wherein the instructions, when executed by the server computer, further cause the server computer to at least: 
	transmit an authorization response to the computing device in response to authorizing the transaction; and 
	transmit a payment notification to a merchant computer.  

39.	(Previously Presented) The non-transitory computer readable medium of claim 35, wherein the instructions, when executed by the server computer, further cause the server computer to transmit a plurality of geolocations for a plurality of virtual points of sale to the computing device associated with the consumer, wherein the computing device displays the plurality of geolocations in a map.  

40.	(Previously Presented) The non-transitory computer readable medium of claim 35, wherein the instructions, when executed by the server computer, further cause the server computer to: 
	receive a transaction amount from the computing device associated with the consumer; and 
	transfer the transaction amount to a merchant system associated with a merchant computer.  

41.	(Previously Presented) The non-transitory computer readable medium of claim 35, wherein transmitting the merchant identifier and the geolocation of the virtual point of sale to the computing device associated with the consumer further comprises identifying the merchant identifier and the geolocation of the virtual point of sale based at least in part on a query to a geolocation merchant repository.  

42.	(Previously Presented) The method of claim 21, wherein the virtual point of sale facilitates a transfer of funds from a digital wallet on the computing device to a merchant account corresponding to the merchant identifier.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance:
	The closest prior art cited, in the examiner rejection issued on 07/13/2021, Perry et al. (US2015/0332265A1) teaches a method of receiving transaction data in an authorization request message from an access device, where the transaction data is associated with a merchant and a transaction location. The method also includes analyzing the transaction data to determine if a location database comprises location data corresponding to the merchant associated with the transaction data, and adding the transaction location and information regarding the access device to the location database. Perry further teaches displaying a map to display a marker illustrating the current consumer location another multiple markers/icons illustrating the locations of contactless access devices, such as merchants, banks, ATMs, or other institutions with multiple contactless access devices may be represented by a single marker.
	Shrivastava (US2014/0019352A1) teaches a multi-purpose virtual card transaction apparatuses, methods and systems (“WIP”) transform wallet in proxy card generation requests and purchase inputs via WIP components into wallet in proxy card generation notifications and wallet in proxy card-based transaction purchase notifications. the WIP server may receive a transaction authentication request associated with a proxy payment identifier, and then determine that the proxy payment identifier is associated with an electronic wallet. Shrivastava further teaches the WIP sever may further obtain a payment identifier associated with the electronic wallet, and authenticate the transaction using the obtained payment identifier associated with the electronic wallet.
	Ramkumar et al (US2012/0299961A1) teaches techniques for augmenting an image of an object captured and displayed in real time with associated content, the method for augmenting the image includes receiving information defining a sampled frame of a video being captured by an electronic device in substantially real time, providing a retrieved content for display with the captured image on the electronic device. The retrieved content may be rendered in an overlay element that overlays the captured image displayed on the electronic device. The rendered content is configured to enable a user to interact with the content.
	Katzin et al.(US2014/0337175A1)	 teaches an universal electronic payment apparatus, methods and systems (“UEP”) transform touchscreen inputs into a virtual wallet mobile application interface via UEP components into purchase transaction triggers and receipt notices. The UEP provides, via a user device, a product information search request; and obtains, in response to the product information search request, information on a first product for sale by a first merchant and a second product for sale by a second merchant.
	A prior art made of record and not relied upon of:
	VAN OS etal. (US 2016/0253665 A1) teaching a user interface includes information identifying a plurality of retailers; a device receives a request to initiate a payment transaction with a first retailer of the plurality of retailers.
	Dai (US 9,501,773 B2) teaching a secured transaction description may including a merchant ID.
	However, the combination of Perry in view of Shrivastava further in view of Ramkumar furthermore in view of Katzin further in view of VAN in view of Dai is silent as to explicitly disclosing “associating, by the server computer and to the virtual point of sale, a starting time and an ending time for an active time window that allows access to the virtual point of sale via a display of an icon during the active time window; receiving, by the server computer, a consumer location from a computing device associated with a consumer; when the computing device associated with the consumer accesses the server computer within the active time window, transmitting, by the server computer, the merchant identifier and the geolocation of the virtual point of sale to the computing device associated with the consumer based at least in part on the consumer location wherein the computing device associated with the consumer is configured to display the icon representing the virtual point of sale for the geolocation of the merchant in augmented reality, wherein the icon is superimposed over an image generated by a camera of the computing device during the active time window; receiving, by the server computer, a transaction authorization request from the computing device associated with the consumer, wherein the transaction authorization request is transmitted by the computing device in response to a selection of the icon for initiating a transaction with the merchant, the transaction authorization request comprising the merchant identifier; and authorizing, by the server computer, the transaction in response to the transaction authorization request, wherein the computing device associated with the consumer opens a digital wallet on the computing device, in response to the icon being selected by the consumer”. Therefore, the examiner is allowing independent claims 21, 29 and 35 as they are rendered novel, nonobvious. Depending claims 22-23, 25-27, 30-34 and 36-42, respectively, and thus are also allowable for depending on allowable subject matter.

	The prior art on record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the Applicant's claimed invention. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687